        USDC SDNY
        DOCUMENT
        ELECTRONICALLY FILED
        DOC #:
        DATE FILED: 5/27/2021




MEMORANDUM ENDORSED
Application granted. This case is stayed until August 9, 2021. The parties are directed to file a joint
letter apprising the Court of the status of proceedings, if any, before the Bankruptcy Court; the letter
should also set forth the parties' respective positions concerning how this case should proceed. The
parties' letter is due no later than August 2, 2021.

The parties' application for an extension of time in which to file the letter described in the Court's
April 15, 2021 order, Dkt. No. 42, is granted nunc pro tunc.

The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 42 and 43.

SO ORDERED.
                                                                _____________________________________
Dated: May 27, 2021                                                    GREGORY H. WOODS
New York, New York                                                    United States District Judge
